Citation Nr: 9906757	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-13 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
postoperative traumatic arthritis of the left knee prior to 
October 1, 1997.  

2.  Entitlement to restoration of a 30 percent evaluation for 
a postoperative traumatic arthritis of the left knee.

3.  Entitlement to an increased rating for postoperative 
traumatic arthritis of the left knee, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1968 to January 
1974.  

This matter was previously before the Board of Veterans' 
Appeals (Board) in January 1998 at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cheyenne, Wyoming, for further development.  

As noted in the remand, a review of the evidence of record 
disclosed that by rating decision dated in October 1994, the 
RO denied the veteran entitlement to a rating in excess of 
10 percent for postoperative traumatic arthritis of the left 
knee.  By rating decision dated in November 1995, the RO 
granted an increased rating from 10 percent to 30 percent for 
the veteran's left knee disability, effective the date of his 
claim, April 19, 1994.  In May 1997, it was proposed that the 
disability rating be reduced to 20 percent.  By rating 
decision dated in July 1997, the schedular evaluation for the 
left knee disability was reduced from 30 percent to 
20 percent disabling, effective October 1, 1997. 


FINDINGS OF FACT

1.  It has not been demonstrated that prior to October 1, 
1997, the veteran's left knee disability was manifested by 
lateral instability or subluxation, ankylosis, limitation of 
extension to 30 degrees or more, or nonunion of the tibia and 
fibula with loose motion requiring a brace, or additional 
functional loss due to pain or other pathology that would 
have warranted a higher evaluation.

2.  The reduction in evaluation for the veteran's service-
connected left knee disability effective October 1, 1997, was 
premised on an examination disclosing improvement. 

3.  The veteran's left knee disability, with traumatic 
arthritis, is currently manifested by flexion to 130 degrees, 
full extension, weakness, and fatigability.  

4.  The medical evidence does not demonstrate ankylosis of 
the knee, severe recurrent subluxation or lateral 
instability, nonunion or malunion of the tibia or fibula, or 
significant limitation of motion of the knee, including 
additional functional loss due to pain or other pathology.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
left knee disability prior to October 1, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 
5003-5010, 5260 (1998).  

2.  The July 1997 rating decision reducing the disability 
rating for the veteran's left knee disability from 30 percent 
to 20 percent, effective October 1, 1997, was proper.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.344(c), 
4.71a, Diagnostic Codes 5003-5010, 5260 (1998).

3.  The criteria for a rating in excess of 20 percent for 
post-traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5010, 5260 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded based on the medical 
evidence of record and his statements of symptomatology.  
38 U.S.C.A. § 5107; Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran underwent VA compensation examinations, 
including April and July 1998 examinations scheduled pursuant 
to instructions in the Board's January 1998 remand, and these 
reports are of record.  The Board finds the medical evidence 
adequately portrays the anatomical left knee damage and the 
functional loss due to any reduction in normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§§ 4.40, 4.45.  The veteran has not identified additional 
relevant evidence in support of his claim that has not been 
obtained.  The Board finds, therefore, that all indicated 
development has been completed, and that VA has satisfied its 
duty to assist the veteran.  38 U.S.C.A. § 5107.  The Board 
also finds that the instructions contained in its January 
1998 remand have been complied with.  Stegall v. West, 11 
Vet. App. 268 (1998).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998).  The average impairment as is 
set forth in VA's Schedule for Rating Disabilities, codified 
in 38 C.F.R. Part 4, includes diagnostic codes which 
represent particular disabilities.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  Id. 

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that, when a diagnostic code provides for compensation 
based upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206, (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infections in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.

Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1998).

Factual Background

A review of the evidence of record discloses that the veteran 
injured the knee on two occasions in service and was seen on 
periodic occasions during service for complaints regarding 
his knee.  

At the time of examination by VA in August 1974, an X-ray 
study of the knee showed minimal old bone spurs on the tibial 
spines.  No fracture, dislocation or other bone abnormality 
was identified.  The veteran exhibited a full range of motion 
of both knees.  No weakness of the knees was found.  The 
pertinent examination diagnosis was minimal traumatic 
arthritis of the left knee.

By rating decision dated in November 1974, service connection 
for traumatic arthritis of the left knee was granted and a 
10 percent evaluation was assigned, effective January 22, 
1974.  

The veteran was hospitalized by VA from October to November 
1975 for a partial left medial meniscectomy.  It was reported 
that he had sustained a twisted valgus injury to the knee in 
1971 while playing football.  He had had recurrent problems 
with "giving out" and pain since.  He had been on a 
quadriceps program in the past without relief of the 
symptoms.  An arthrogram study as an outpatient demonstrated 
bucket-handle tear of the left medial meniscus.  There were 
no postoperative complications.  The final discharge 
diagnoses were partial tear of the left medial meniscus and 
mild medial knee instability.  

By rating decision dated in February 1976, the veteran was 
assigned a temporary total disability rating for 
hospitalization for a service-connected disability with 
convalescence, from October 17, 1975.  The prehospital rating 
of 10 percent was reestablished, effective February 1, 1976. 

Of record is a February 1994 communication from James G. 
Randolph, M.D., to the effect that the veteran presented a 
very difficult management problem because of the severity of 
his degenerative joint disease and young age.  The veteran 
reported that he was having a difficult time managing at work 
because of his left knee disability and felt that his pain 
was increasing

The physician believed that the veteran would likely require 
a high tibial osteotomy.  He noted that, because of the 
veteran's young age, he would discourage total or partial 
knee replacement at that time.  It was recommended that the 
veteran obtain a job that did not require that he be on his 
feet for prolonged periods.  The impressions were:  
Degenerative joint disease involving primarily the medial 
compartment of the left knee; chronic anterior cruciate 
deficient left knee; and status post medial meniscectomy.  

The veteran was accorded a rating examination by VA in May 
1994.  He reported that, ever since the cartilage removal in 
1975, he had had slowly increasing problems with the knee.  
He currently worked at a bowling alley.  He stated that, when 
he was on his feet or on his knees, working on the machines, 
he experienced a lot of knee pain.  The pain persisted 
through his working hours and lasted until he went home.  He 
noted that the pain was worse with prolonged standing and was 
exacerbated when he stepped on his foot the wrong way and 
twisted the knee a bit.  

Examination at that time showed a 2.5- to 3-inch scar at the 
medial aspect of the "right" knee.  The anterior and 
posterior cruciates seemed to be intact and no drawer sign 
was present.  The medial and collateral ligaments were 
intact, although the medial collateral ligament was a bit 
tender to palpation.  When the knee was flexed, there was 
some crepitation present.  Internal and external rotation of 
the leg caused no knee pain.  The veteran was able to extend 
the leg to 0 degrees.  He was able to flex the left knee to 
115 degrees.  Examination of the right knee showed that he 
had the same amount of joint stability in the anterior and 
posterior cruciates in the right knee as he did in the left.  
He had no tenderness or laxity of the medial lateral 
collateral ligaments.  He was able to extend the right leg to 
0 degrees and flex it to 126 degrees.  No joint effusion was 
present in either leg.  

The assessment was that the veteran had a history of left 
knee problems, with discomfort exacerbated by standing or 
kneeling.  The examiner believed the veteran would have 
continuing progressive problems with the knee and thought 
that the veteran would need to change jobs and get a desk job 
in order to help alleviate his knee pain.  The examiner did 
not believe the veteran was a candidate for joint replacement 
at that time.

By rating decision dated in October 1994, a 10 percent 
evaluation for the left knee disability was confirmed and 
continued.  

Subsequent medical evidence reflects that, in August 1995, 
the veteran underwent a tibial osteotomy of the left knee.  
It was stated that, following the procedure, the medial joint 
compartment remained significantly narrowed with subchondral 
defect of both the femoral condyle and medial tibial plateau.  
Marginal osteophytes involving all three compartments, with 
some irregularity of the patellofemoral joint, were noted.  

A VA X-ray study of the left knee in November 1995 resulted 
in an impression of severe osteoarthritis of the medial 
compartment of the knee, status post high tibial osteotomy 
without complication.  

Received in 1996 were reports of medical records from Richard 
C. Wecker, M.D.  The records referred to treatment and 
evaluation of the veteran on one occasion in December 1991 
and another in January 1994.  At the time of the latter 
visit, the impression was early significant degenerative 
osteoarthritis primarily involving the medial compartment of 
the left knee, status post medial meniscectomy, several years 
prior thereto.  It was noted that the physician believed the 
veteran should undergo a high tibial osteotomy for 
realignment of the knee.  The physician believed that the 
veteran should also be placed on a trial of nonsteroidal 
anti-inflammatories.  Examination at that time showed a genu 
varum deformity of the knee, as compared to the right knee, 
although there was a slight genu varum on the right as well.  
The veteran had a good range of motion from full extension to 
full flexion.  He had tenderness along the medial joint line 
with palpable osteophytes, both medially and laterally, but 
no tenderness laterally, and no patellar pain on inhibition 
testing and minimal crepitus, which was no worse on the left 
than on the right.  

Also received in 1996 were reports of VA outpatient visits on 
periodic occasions in 1995.  At the time of one such 
outpatient visit in August 1995, the veteran was noted to be 
doing well with the use of a brace.  An X-ray study noted 
that the knee was not healed, but there were a good range of 
motion and mild effusion.  Full weight bearing with the use 
of a brace was recommended.  At the time of a visit in 
November 1995, the veteran reported having no pain of the 
medial knee.  There was a big osteophyte medially with full 
range of motion and general laxity of the knee.  

By rating decision dated in November 1996, the disability 
rating was increased from 10 percent to 30 percent, effective 
April 19, 1994.  The veteran was assigned a temporary total 
disability rating based on hospitalization for a 
service-connected disability, with convalescence, from June 
13, 1995.  The prehospital rating of 30 percent was 
reestablished, effective September 1, 1995.  

The veteran was accorded a rating examination by VA in 
December 1996.  It was noted that he had been doing well 
until about five years ago when he developed increasing pain.  
Reference was made to the high tibial osteotomy done by VA in 
1995 with what was stated as good resolution of his pain.  
Currently, he developed pain in the left knee only when on 
the knee for an extended period of time, meaning more than 
four hours.  He wore a brace given to him by the Denver VA 
Medical Center all the time, except when sleeping.  He 
occasionally had swelling in the joint.  He occasionally got 
pain in the joint for which he took Excedrin.  He stated he 
was able to run for short distances and to negotiate stairs 
well.  However, he played no sports and did not run on the 
knee.  

On examination, he was described as having a normal gait.  
There was obvious atrophy of the vastus medialis.  Strength 
testing of the quadriceps of the left leg showed 3 plus/4 
plus muscle strength as compared to 4 plus/4 on the right 
leg.  Examination of the knee showed swelling, but no 
clinical effusion.  There was obvious deformity of the tibial 
plateau areas bilaterally.  There was no angulation, no false 
motion, and no shortening of the left leg.  Extension was to 
3 degrees while flexion was to 110 degrees.  All ligaments 
were intact.  Internal rotation of the foot and extension of 
the knee produced pain and locking of the joint.  There were 
two surgical scars present about the knee, one being 10-
centimeters wide over the medial joint area.  The other one 
was a 10-centimeter-curvilinear flat scar of the lateral 
joint area.  He had intra-articular involvement as evidenced 
by locking of the joint with lateral meniscus maneuver.  

X-ray studies showed a plate and screws on the lateral aspect 
of the proximal tibial metaphysis.  There was moderate joint 
space narrowing and osteophyte formation present in the 
medial compartment of the tibiofemoral joint.  Also, there 
were irregularity of the femoral condyle and subchondral 
sclerosis.  There was also osteophyte formation present on 
the posterior aspect of the tibiofemoral joint and the X-rays 
were consistent with the high tibial osteotomy.  The 
diagnosis was degenerative arthritis of the left knee, status 
post high tibial osteotomy.  

By rating decision dated in May 1997, it was proposed that 
the disability rating for the veteran's left knee disability 
be reduced to 20 percent.

In a letter dated May 21, 1997, the veteran was informed that 
his medical records had been reviewed and it was proposed 
that the 30 percent evaluation in effect for his left knee 
disorder be reduced to 20 percent.  

By rating decision dated in July 1997, the evaluation for the 
veteran's traumatic arthritis, left knee, postoperative 
status, was reduced from 30 percent to 20 percent disabling, 
effective October 1, 1997.  

Pursuant to the Board's remand in January 1998, the veteran 
was accorded an authorized examination by VA in April 1998.  
The veteran stated that, since the osteotomy in June 1995, 
his knee had improved and the level of discomfort he had been 
having had decreased.  He had been able to continue not 
taking any pain medication except for occasional anti-
inflammatories.  Also, he had modified his activities such 
that a joint replacement had been delayed.  Records were 
reviewed from 1968 through 1995.  

X-ray studies taken in April 1998 showed complete loss of 
joint space on the standing films on the medial side with no 
appreciable shift of weight bearing to the lateral side.  
This actually had opened up a bit on weight bearing films and 
was actually a bit wider than the opposite on the affected 
right side.  The veteran also had osteophyte formation over 
the phalanges of both femoral condyles both medially and 
laterally and about the patellofemoral joint.  The osteotomy 
plate and screws were intact with no sign of any problem.  

On examination, there was boggy swelling in the knee with 
slight effusion.  The veteran had pain and valgus stress over 
the medial joint line as well as varus stress which was more 
uncomfortable on the medial joint line.  He had a range of 
motion from 0 to 120 degrees of flexion.  There were pain 
with patellofemoral manipulation and compression and no 
evidence of any cruciate or collateral instability.  

The examiner opined that the veteran had degenerative 
arthritis of the medial compartment which was related to his 
service-connected torn medial meniscus.  He described the 
veteran as "fairly stable" at the present time, but believed 
the veteran would eventually need a joint replacement since 
the osteotomy was not transferring his load when weight 
bearing to the opposite side as much as would be anticipated.  
It was believed the veteran could be continued on anti-
inflammatories at the present time.  

In July 1998, the veteran was seen at the Sheridan VA Medical 
Center for further evaluation of his service-connected left 
knee disability.  The entire claims folder was reviewed prior 
to the interview.  It was stated the veteran worked in the 
oil fields and indicated he was very cautious with his knee.  
He reported having some episodes of buckling.  These 
reportedly occurred about once every two weeks.  He indicated 
that he felt unstable without his knee brace.  Stair climbing 
produced pain in the affected knee.  Being on his feet all 
day long also produced pain.  He stated his pain was a 6 on a 
scale of 1 to 10, with 10 being severe pain.  He had no 
ongoing medications.  He reported that he took an occasional 
aspirin for symptomatic relief.  He also reported a history 
of knee swelling and stated that just getting up off his feet 
and getting the leg up in the air would help with the 
swelling.  Reportedly, wearing a knee brace for support 
helped.

The veteran reported that he had had no episodes of 
dislocation or recurrent subluxation.  He had normal 
activities of daily life, but favored the knee due to pain 
and occasional giving way sensation.  The examiner stated 
that to specifically address a question of the remand, the 
joint was not unstable.  It was noted the veteran's sensation 
of giving way was related to retropatellar pain.  

On examination, the veteran exhibited 130 degrees of flexion 
and full extension.  He had 5/5 muscle strength.  There were 
no obvious edema in the joint and no bulge sign.  McMurray's 
sign was negative.  There was a negative anterior and 
posterior drawer sign.  He had a positive Apley test.  This 
produced a moderate amount of pain with the Apley compression 
test and the veteran was a little apprehensive through range 
of motion.  As for a question regarding involvement of the 
joint structure, it was stated the disability did not involve 
the muscles and nerves.  It was described as a joint space 
problem.  The examiner stated it was manifested like a 
retropatellar pain syndrome and this caused the weakness and 
giving way sensation that the veteran reportedly exhibited 
during work and walking up stairs.  

The examiner found that the service-connected knee disorder 
caused weakened movement and excess fatigability.  The 
veteran was described as "guarded."  The examiner stated that 
the veteran was employed and was capable of performing 
average employment in a civil occupation.  He noted that, 
while the knee affected the veteran's employment "to some 
degree," the veteran was persistent and remained at work.  
The veteran was described as walking with an antalgic gait.  
He exhibited no obvious muscle atrophy.  Quadriceps girths 
were equal bilaterally.  There was no overlap of medical 
conditions with the knee problem that would have an impact on 
functional capacity of the patient.  

The diagnoses were degenerative joint disease with joint 
space narrowing and retropatellar pain syndrome.  


Analysis

The veteran's left knee disability has been rated by the RO 
pursuant to 38 C.F.R. § 4.71a (1998); Diagnostic Codes 5003 
and 5010, for degenerative and traumatic arthritis, and 
Diagnostic Code 5260 for limitation of knee flexion.  Under 
Diagnostic Code 5260, a 20 percent evaluation is warranted 
when there is limitation of function of the leg to 30 
degrees.  The maximum rating of 30 percent is provided when 
flexion is limited to 15 degrees. 

The rating schedule provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of a specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent evaluation is for 
assignment when there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent rating is assigned when there is X-ray evidence of 
involvement of two or more joints or two or more minor joint 
groups, with occasional incapacitating exacerbations.  
Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings will be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003.  

The rating schedule provides a disability rating up to 
50 percent when there is limitation of extension of a leg to 
45 degrees.  Under Diagnostic Code  5261, limitation of 
extension of the leg to 30 degrees warrants a 40 percent 
evaluation.  Extension limited to 20 degrees warrant a 
30 percent evaluation.  When extension is limited to 15 
degrees, a 20 percent evaluation is for assignment.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Diagnostic Code 5257 provides for a 10 percent evaluation 
when there is slight impairment of a knee with recurrent 
subluxation or lateral instability that is slight; a 
20 percent evaluation when there is impairment of a knee with 
recurrent subluxation or lateral instability which is 
moderate; and a maximum rating of 30 percent when there is 
impairment of the knee with recurrent subluxation or lateral 
instability which is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Diagnostic Code 5262 provides for a 20 percent evaluation 
when there is impairment of a tibial and fibula, with 
malunion, with moderate knee or ankle disability.  A 
30 percent evaluation is assigned when there is malunion, 
with marked knee or ankle disability.  The maximum rating of 
40 percent is for assignment when there is nonunion of a 
tibia and fibula, with loose motion, requiring use of a 
brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Diagnostic Code 5256 provides for a minimum 30 percent 
evaluation when there is ankylosis of a knee at a favorable 
angle in full extension, and slight flexion between 0 degrees 
and 10 degrees.  A 30 percent evaluation is assigned when 
there is ankylosis in flexion between 10 degrees and 
20 percent degrees.  A 50 percent evaluation is warranted 
when there is ankylosis in flexion between 20 degrees and 45 
degrees.  The maximum rating of 60 percent is authorized when 
there is ankylosis of a knee in an extremely unfavorable 
position, and flexion at an angle of 45 degrees of more.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  

The Board notes that a precedent opinion of the VA General 
Counsel, held that, a claimant who has compensable levels of 
arthritis and instability of a knee is entitled to separate 
evaluations under Diagnostic Codes 5003 and 5257. VAOPGCPREC 
9-98 (1998); VAOPGCPREC 23-97 (1997).

Entitlement to a Rating in Excess of 30 Percent for 
Postoperative Traumatic Arthritis of the Left Knee Prior to 
October 1, 1997.

The VA outpatient treatment record dated in October 1991 
shows that the veteran's knee was not giving out and that the 
medial and collateral ligaments were stable.  This record 
would not support a separate evaluation for instability or 
subluxation under Diagnostic Code 5257.  This report does not 
show the veteran's range of motion, and would not justify an 
increased evaluation on the basis of limitation of motion.

Additional evidence includes the report of a VA examination 
of the veteran in May 1994, at which time the anterior and 
posterior cruciate ligaments seemed to be intact.  Internal 
and external rotation of the leg caused no knee pain.  
Further, the veteran was able to extend the leg to 0 degrees 
and flex the left knee to 115 degrees.  No joint effusion was 
present in either leg.  The data recorded on that examination 
did not reveal functional impairment of the knee or other 
findings which would justify an evaluation in excess of 
30 percent at that time.  The reported ranges of motion were 
achieved despite pain.  Since this report did not show 
instability or subluxation, a separate evaluation on the 
basis of Diagnostic Code 5257 would not be warranted.  The 
reported ranges of motion would not be compensable under 
Diagnostic Codes 5260 or 5261.  

The outpatient treatment records from Dr. Wecker dated in 
December 1991 and January 1994, and his summary dated in 
February 1994, do not report any specific limitation of 
motion.  The December 1991 report suggests that the veteran 
was complaining of "catching" in the knee without any 
giveway.  There were however, no reports of instability or 
subluxation.  While crepitus was noted, it was described as 
only minimal.

The report of the December 1996 VA examination also does not 
show that the veteran was experiencing subluxation or 
instability.  Motion of the knee at the time of that 
examination was not such that would justify an increase on 
the basis of diagnostic codes pertaining to such limitation.  
Flexion was to 110 degrees and extension was to 3 degrees.  
Further, the ligaments were described as intact.

Given that the limitation of motion reported on the 
examination would be noncompensable under Diagnostic Codes 
5260 and 5261, the veteran's functional limitations were 
adequately compensated by the 30 percent evaluation.  Review 
of the findings for the time frame prior to October 1, 1997, 
simply do not reveal objective evidence of functional loss 
due to pain or other symptoms greater than the 30 percent 
disability evaluation in effect at the time.  The Board finds 
that the veteran's disability picture did not approximate the 
criteria necessary for a higher disability evaluation than 
30 percent prior to October 1, 1997.  38 C.F.R. § 4.7. 

Restoration of a 30 Percent Evaluation for Postoperative 
Traumatic Arthritis
of the Left Knee

In order for a rating reduction to be valid, it must have 
been made in observation of the provision of applicable 
regulations.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  In this case, the provisions of 38 C.F.R. 
§§ 3.344(c), 4.2, 4.10, 4.40, 4.45, and 4.71a are applicable.  

The provisions of 38 C.F.R. § 3.344, concerning stabilization 
of disability evaluations provide that ratings for disorders 
subject to temporary or episodic improvement "will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated."  
In determining the sufficiency of a reduction of an assigned 
rating, the Board looks at "the evidence of record" at the 
time of the rating decision.  

That regulation applies only to those disabilities which had 
been continuously rated at a certain level for five years or 
more.  38 C.F.R. § 3.344(c).  With respect to disabilities 
which have not been so rated, "reexamination disclosing 
improvement, physical or mental, in these disabilities would 
warrant reduction in rating."  Id. 

The December 1996 examination on which the rating reduction 
was premised, included findings that the veteran's pain had 
improved since surgery in 1995, that he currently experienced 
pain only after standing for four hours or more, and was now 
able to run and climb stairs without difficulty.  These 
findings represent an improvement over those reported on the 
May 1994 examination that served as the basis for the last 
rating decision confirming the 30 percent evaluation in 
October 1994.  On the earlier examination, the veteran had 
reported increasing pain, with constant pain during his 
working hours.  On the earlier examination the examiner 
expressed the belief that the veteran would have to change 
jobs.  On the 1996 examination no on the job difficulty was 
reported.  While a slight decrease in range of motion was 
reported on the 1996 examination compared to the 1994 
examination, the veteran's functional ability was clearly 
improved over that reported on the 1994 examination.  Neither 
examination reported limitation of motion that would meet the 
criteria for a 30 percent evaluation under the appropriate 
diagnostic codes, nor did they report subluxation or 
instability.  The findings of decreased pain and increased 
function of the left knee on the 1996 examination clearly 
disclosed improvement and justified the rating reduction from 
30 to 20 percent.

Entitlement to a Rating in Excess of 20 Percent for a Left 
Knee Disability

The medical findings in this case do not support a rating of 
more than 20 percent.  At the time of the arthritis 
examination accorded the veteran in April 1998, it was stated 
that, while he had pain with patellofemoral manipulation and 
compression, there was no evidence of any cruciate or 
collateral instability.  The veteran also did not have 
limitation of motion that met the criteria for a compensable 
evaluation under the appropriate diagnostic codes.  

At the time of examination by VA in July 1998, the examiner 
stated that the left knee joint was "not unstable."  The 
veteran did report that his knee buckled approximately every 
two weeks, but the examiner found that the joint was not 
unstable and that the veteran had not had any episodes of 
dislocation or subluxation.  Accordingly, the Board is unable 
to conclude that the veteran has a compensable level of 
instability or subluxation so as to warrant a separate 
evaluation under Diagnostic Code 5257.  

The Board also finds the evidence does not support an 
increased rating based on limitation of flexion or extension 
of the knee.  None of the medical examinations of record have 
shown motion restriction so as to warrant a rating in excess 
of the 20 percent now in effect.  At the time of examination 
for official purposes in April 1998, it was reported that the 
veteran's range of motion in the left knee was from 0 degrees 
of extension to 120 degrees of flexion.  At the time of the 
more recent examination in July 1998, the veteran exhibited 
130 degrees of flexion.  He also had full extension to 
0 degrees.  These medical findings do not support an 
increased rating due to limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  In addition, the 
medical findings do not show malunion or nonunion of the 
tibia and fibula which would warrant an increase.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

The Board also finds that the probative evidence does not 
support an increased rating based on additional limitation 
through reduction in normal excursion due to pain or other 
pathology.  While the veteran has complained that he has 
physical limitations resulting from pain, his level of pain 
has decreased since surgery in 1995.  He reportedly has no 
current atrophy, and is able to work full time in the oil 
fields and normal activities of daily living.  He now has 
normal muscle strength.  He has been reported to have a 
nearly normal range of motion in the knees.  The reported 
functional impairment would not warrant an evaluation in 
excess of 20 percent.

The Board therefore finds that the evidence does not show 
additional functional loss due to pain or other pathology 
causing disability for which the veteran is not adequately 
compensated by the current 20 percent rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.

Also, the veteran has not alleged, and the medical findings 
do not support a separate rating due to tender and painful 
scarring from his knee surgeries.  38 C.F.R. § 4.118 
Diagnostic Code 7804 (1998).  

In sum, the Board finds that the persuasive evidence does not 
show objective evidence of laxity, recurrent subluxation or 
lateral instability, nonunion or malunion of the tibia or 
fibula, or significant limitation of motion of the left knee, 
including additional functional loss due to pain or other 
pathology so as to warrant the assignment of a rating in 
excess of the 20 percent currently in effect.  Consequently, 
the Board concludes that the evidence is not evenly balanced, 
and the criteria for a rating in excess of 20 percent for a 
left knee disability have not been met at this time.  

While notation was made at the time of the April 1998 
examination that the veteran might eventually need a joint 
replacement because the osteotomy was not transferring his 
load when weight bearing to the opposite side as much as 
anticipated, evaluation of a disability is meant to 
compensate for the current level of industrial impairment 
38 C.F.R. § 4.1 (1998).  It is not meant to anticipate future 
disability.  In the event of a change in the veteran's 
condition, the disability should be reevaluated.  See 
38 C.F.R. §§ 3.326, 3.327.  


ORDER

A rating in excess of 30 percent for postoperative traumatic 
arthritis of the left knee prior to October 1, 1997, is 
denied.  

Restoration of a 30 percent evaluation for postoperative 
traumatic arthritis of the left knee is denied.  

A rating in excess of 20 percent for postoperative traumatic 
arthritis of the left knee is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeal


- 20 -


- 14 -


